Citation Nr: 1309773	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to January 1961 and from March 1961 to March 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal form a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran failed to appear for a hearing before RO personnel that was scheduled for November 2010.  In March 2011, the Veteran and his daughter testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2011, the Board denied the claim for service connection for diabetes mellitus and remanded the claim for hypertension to the RO via the Appeals Management Center (AMC) for further development.  The Veteran appealed the denial to the Court, which issued an April 2012 Order granting a Joint Motion for Partial Remand (Joint Motion) vacating the portion of the Board decision that pertained to service connection for diabetes mellitus and returning that issue to the Board for additional development.  The claim of service connection for hypertension is still being developed at the agency of original jurisdiction and is not ripe for appellate review.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he served in Vietnam and that his diabetes mellitus, diagnosed in August 2006, is due to exposure to herbicides.  His DD Form 214 (Report of Discharge) reflects that he had no foreign service between March 1961 and March 1964.  Awards included the Parachutist Badge and Expert Badge (Rifle).  His military specialty was listed as carpenter.  Service training courses included Basic Combat Training.

In support of his September 2008 claim for service connection, the Veteran presented a copy of a DA Form 20, Enlisted Qualification Record, which had apparently been sent to him on December 7, 2007 from the National Personnel Records Center (NPRC) along with other records.  The Form listed foreign service in "Vitnam" between November 2, 1962 and November 20, 1963 and listed his military occupational specialty as carpenter.  The Veteran presented for initial VA treatment three days later on December 10, 2007 and stated that he served from 1962 to 1963 for 12 months in Vietnam with the 5th Special Forces.  

However, service personnel records do not document any foreign service or awards indicative of service in Vietnam or combat experience.  Instead, service personnel records reflect that he qualified for Expert Badges on December 2, 1962 and November 7, 1963 while stationed at Fort Campbell, Kentucky with the 101st Quartermaster Parachute Support and Maintenance Company, during the time that he was allegedly in Vietnam.  

Similarly, his service treatment records do not reflect any treatment or service in Vietnam.  The records include two Health Record - Abstract of Service forms (DD Form 735) identifying his servicing medical dispensaries and dental clinics throughout his Army service.  From January 1962 until his separation in March 1964, his servicing medical dispensary and dental clinic for his unit, identified as "101QMPS&MSptGp101AbnDiv" were located at Fort Campbell, Kentucky.  The service treatment records show treatment at Fort Campbell, Kentucky in June 1962 and in November 1963.  The only notation of treatment between those dates occurred in December 1962, but the record does not indicate where such treatment was rendered.  Finally, service dental records show that the Veteran obtained dental care at Fort Campbell, Kentucky in January 1962, February 1962, and August 1963; and dental x-rays were taken in June 1963 at the PSM [Parachute Support and Maintenance] Station.

Moreover, in an October 2008 response to the RO to a request to furnish dates of service in Vietnam, the NPRC indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  In a February 2010 response to the RO to a request to furnish pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States, the NPRC responded that all available requested records had been mailed.

In the August 2012 Joint Motion, the parties agreed that additional development was warranted to obtain, or otherwise account for, unit level records, such as morning reports and pay records, which may substantiate the Veteran's claim of service in Vietnam.  Accordingly, the claim must be remanded to attempt to obtain such records, in addition to a certified copy of the DA Form 20, Enlisted Qualification Record, from appropriate sources.  

The parties also agreed that the Board should discuss whether the Veteran's claim should be remanded for compliance with VA Fast Letter 09-52, which provides instructions for verifying a Veteran's involvement in Special Operations Forces classified missions or incidents or obtaining related classified documents.  The parties noted that the Veteran claimed to have served in Vietnam as an attachment to the 5th Special Forces from November 1962 to November 1963, and he testified that he was stationed in "Wade [presumably Hue] during this time and that he was in a place where he could see Hamburger Hill."  

In March 2011, the Veteran testified that he went to Vietnam on Thanksgiving Day in November 1962 and his duties in Vietnam involved "building quazi huts, fortifying bunkers, and pulling combat."  He also identified duties in Vietnam as a combat engineer and involving concertina wire and land mines.  He variously stated that he was attached to the Special Forces, the 180th Special Forces, and the 18th Airborne in Vietnam and that he was on a Navy detail.  Although the Veteran has not identified any personal involvement in any specific missions or incidents, in light of the DA Form 20 submitted by the Veteran reflecting service in Vietnam and the Veteran's testimony under oath that he served with Special Forces in Vietnam, the Board finds that attempts should be made to corroborate the Veteran's involvement in Special Operations Forces classified missions in accordance with VA Fast Letter 09-52 (December 9, 2009).  The RO/AMC should provide the Veteran with appropriate VCAA notice consistent with the guidelines set forth in VA Fast Letter 09-52.

Accordingly, the case is REMANDED for the following action:

1.  Specifically request from appropriate sources a certified copy of the Veteran's DA Form 20, Enlisted Qualification Record.  If the requested record is not available, the Veteran and his representative should be notified of such.

2.  The Veteran claims he served in Vietnam as an attachment to the 5th Special Forces from November 1962 to November 1963.  Request the unit records, such as morning reports and pay records, for the 5th Special Forces from November 1962 to November 1963 that pertain to deployment and service in Vietnam.  If any requested records are not available, the Veteran and his representative should be notified of such.

3.  Pursuant to the guidelines set forth in VA Fast Letter 09-52 (December 9, 2009), provide the Veteran with a VCAA notice letter that includes the Special Operations Unit Development paragraph and request that he provide information about his participation in classified missions during active service, to include locations and an approximate date (within a two-month period).

4.  Then, using information already of record, including that contained in the Veteran's statements, and any new information offered by the Veteran in response to the above-referenced VCAA notice letter, attempt to verify the Veteran's involvement in Special Operations Forces classified missions.  In accordance with the instructions contained in VA Fast Letter 09-52, such action must include sending a follow-up letter to the Veteran if the information he provides is incomplete, and routing the claims folder to the Military Records Specialist for completion of the Special Operations Forces Incident document.  Associate all responses (positive or negative) with the claims folder.

5.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the RO or AMC should readjudicate the claim of service connection for diabetes mellitus.  If the benefit is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


